Per Curiam. On March 12,1993, appellee filed a motion to supplement the record in this matter, and after the ten days expired for response, the motion was submitted to the court for action on March 22, 1993. Mandate had issued in this case on March 15, 1993. This court previously considered earlier motions by appellee to suggest disqualification of the court’s members and for a rehearing. Those motions were denied on February 22,1993. On this same date, appellee filed a motion to stay mandate, which was also denied on March 15, 1993 — the date mandate issued.  This court’s jurisdiction in this cause concluded on March 15, 1993. Appellee cites no authority under which the court can act in this cause, and we are aware of none. Because the court has no further jurisdiction, appellee’s motion to supplement the record is denied. Holt, C.J. and Dudley, J., not participating.